United States Court of Appeals
                     For the First Circuit


No. 16-1901

  KEVIN O'CONNOR; CHRISTOPHER O'CONNOR; JAMES ADAM COX; MICHAEL
                     FRASER; ROBERT MCNALLY,

                     Plaintiffs, Appellants,

                               v.

         OAKHURST DAIRY; DAIRY FARMERS OF AMERICA, INC.,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

        [Hon. Nancy Torresen, Chief U.S. District Judge]


                             Before

                    Lynch, Lipez, and Barron,
                         Circuit Judges.


     David G. Webbert, with whom Jeffrey Neil Young, Carol J.
Garvan, and Johnson, Webbert, and Young, LLP were on brief, for
appellants.
     David L. Schenberg, with whom Patrick F. Hulla and
Ogletree, Deakins, Nash, Smoak and Stewart, P.C. were on brief,
for appellees.


                         March 13, 2017
           BARRON, Circuit Judge.          For want of a comma, we have

this case.         It arises from a dispute between a Maine dairy

company and its delivery drivers, and it concerns the scope of

an exemption from Maine's overtime law.            26 M.R.S.A. § 664(3).

Specifically, if that exemption used a serial comma to mark off

the last of the activities that it lists, then the exemption

would clearly encompass an activity that the drivers perform.

And, in that event, the drivers would plainly fall within the

exemption and thus outside the overtime law's protection.                  But,

as it happens, there is no serial comma to be found in the

exemption's list of activities, thus leading to this dispute

over whether the drivers fall within the exemption from the

overtime law or not.

           The District Court concluded that, despite the absent

comma, the Maine legislature unambiguously intended for the last

term in the exemption's list of activities to identify an exempt

activity in its own right.             The District Court thus granted

summary judgment to the dairy company, as there is no dispute

that the drivers do perform that activity.               But, we conclude

that the exemption's scope is actually not so clear in this

regard.      And    because,   under   Maine   law,    ambiguities    in   the

state's wage and hour laws must be construed liberally in order

to   accomplish     their   remedial   purpose,   we   adopt   the   drivers'




                                   - 2 -
narrower reading of the exemption.             We therefore reverse the

grant of summary judgment and remand for further proceedings.

                                       I.

           Maine's wage and hour law is set forth in Chapter 7 of

Title 26 of the Maine Revised Statutes.              The Maine overtime law

is part of the state's wage and hour law.

           The overtime law provides that "[a]n employer may not

require an employee to work more than 40 hours in any one week

unless 1 1/2 times the regular hourly rate is paid for all hours

actually   worked   in   excess   of    40   hours    in   that   week."   26

M.R.S.A. § 664(3).       The overtime law does not separately define

the term, "employee."      Instead, it relies on the definition of

"employee" that the Chapter elsewhere sets forth.

           That definition, which applies to the Chapter as a

whole, provides that an "employee" is "any individual employed

or permitted to work by an employer," id. at § 663(3). However,

the definition expressly excludes a few categories of workers

who are specifically defined not to be "employee[s]," id. at §

663(3)(A)-(L).

           The delivery drivers do not fall within the categories

of workers excluded from the definition.             They thus are plainly

"employees."     But some workers who fall within the statutory

definition of "employee" nonetheless fall outside the protection

of the overtime law due to a series of express exemptions from


                                  - 3 -
that law.    The exemption to the overtime law that is in dispute

here is Exemption F.

            Exemption F covers employees whose work involves the

handling    --    in   one    way   or    another       --   of   certain,    expressly

enumerated food products.           Specifically, Exemption F states that

the protection of the overtime law does not apply to:

            The    canning,    processing,    preserving,
            freezing,    drying,   marketing,    storing,
            packing for shipment or distribution of:
                 (1) Agricultural produce;
                 (2) Meat and fish products; and
                 (3) Perishable foods.

26 M.R.S.A. § 664(3)(F).                 The parties' dispute concerns the

meaning of the words "packing for shipment or distribution."

            The    delivery       drivers    contend         that,   in    combination,

these words refer to the single activity of "packing," whether

the "packing" is for "shipment" or for "distribution."                             The

drivers further contend that, although they do handle perishable

foods, they do not engage in "packing" them.                         As a result, the

drivers argue that, as employees who fall outside Exemption F,

the Maine overtime law protects them.

            Oakhurst     responds         that    the    disputed     words    actually

refer to two distinct exempt activities, with the first being

"packing for shipment" and the second being "distribution."                        And

because the delivery drivers do -- quite obviously -- engage in

the   "distribution"         of   dairy    products,         which   are   "perishable



                                          - 4 -
foods," Oakhurst contends that the drivers fall within Exemption

F and thus outside the overtime law's protection.

                 The delivery drivers lost this interpretive dispute

below.          They had filed suit against Oakhurst on May 5, 2014 in

the United States District Court for the District of Maine.                        The

suit sought unpaid overtime wages under the federal Fair Labor

Standards Act, 29 U.S.C. §§ 201 et seq., and the Maine overtime

law,       26    M.R.S.A.   § 664(3).1      The     case    was   referred    to     a

Magistrate         Judge,   and   the    parties    filed     cross-motions        for

partial summary judgment to resolve their dispute over the scope

of Exemption F.          After hearings on those motions, the Magistrate

Judge      ruled    that    Oakhurst's    reading    of    Exemption   F   was     the

better      one    and   recommended     granting   Oakhurst's     motion.         The

District Court agreed with the Magistrate Judge's recommendation

and granted summary judgment for Oakhurst on the ground that

"distribution" was a stand-alone exempt activity.2


       1
       The delivery drivers also made claims based on other
provisions of Maine wage and hour law.     26 M.R.S.A. § 621-A
(timely and full payment of wages); id. § 626 (payment of wages
after   cessation   of  employment);  id.  §  626-A   (penalties
provisions).   These claims appear to rise or fall based on the
success of the overtime claim, so we do not consider them
separately.
       2After granting Oakhurst's motion for partial summary
judgment on the meaning of Exemption F, the District Court
dismissed all of plaintiffs' state law claims.    At the same
time, the federal claims were all dismissed without prejudice.
As a result, we have appellate jurisdiction over the District
Court's order under 28 U.S.C. § 1291.



                                         - 5 -
           The delivery drivers now appeal that ruling.                              They

raise a single legal question: what does the contested phrase in

Exemption F mean?          Our review on this question of state law

interpretation       is   de   novo.        See    Manchester       Sch.     Dist.    v.

Crisman, 306 F.3d 1, 9 (1st Cir. 2002).

                                        II.

           The issue before us turns wholly on the meaning of a

provision in a Maine statute.               We thus first consider whether

there are any Maine precedents that construe that provision.

           Oakhurst identifies one: the Maine Superior Court's

unpublished opinion in Thompson v. Shaw's Supermarkets, Inc.,

No. Civ. A. CV-02-036, 2002 WL 31045303 (Me. Sup. Ct. Sept. 5,

2002).   In that case, the Superior Court ruled that Exemption F

"is clear that an exemption exists for the distribution of the

three categories of foods," id. at *3, as a matter of both text

and purpose, id. at *2.

           But, a Superior Court decision construing Maine law

would not bind the Maine Law Court, and thus does not bind us.

See generally King v. Order of United Commercial Travelers of

Am., 333 U.S. 153, 159–62 (1948) (rejecting an unreported state

trial court decision as binding on federal courts); Keeley v.

Loomis   Fargo   &    Co.,     183 F.3d 257,        269   n.9   (3d    Cir.   1999)

(finding a state trial court decision to be "at most persuasive

but   nonbinding      authority,"      with       the    federal     court    instead


                                       - 6 -
"look[ing] to the plain language of the statute and our own

interpretation . . . in predicting how the state supreme court"

would   rule).       Moreover,      the     Superior      Court's    decision    in

Thompson was appealed to the Maine Law Court, which declined to

follow the Superior Court's approach and instead decided the

case on different grounds altogether.                   See Thompson v. Shaw's

Supermarkets, Inc., 847 A.2d 406, 409 (Me. 2004).

             Nevertheless,    the    reasons       that    the   Superior   Court

decision in Thompson gave -- even if not adopted by the Maine

Law Court -- figure prominently in the arguments that Oakhurst

now presents to us on appeal.             We thus consider those reasons in

the course of our analysis, to which we now turn.

                                      III.

             Each   party    recognizes         that,     by   its   bare   terms,

Exemption F raises questions as to its scope, largely due to the

fact that no comma precedes the words "or distribution."                        But

each side also contends that the exemption's text has a latent

clarity, at least after one applies various interpretive aids.

Each side then goes on to argue that the overtime law's evident

purpose and legislative history confirms its preferred reading.

             We conclude, however, that Exemption F is ambiguous,

even after     we    take account          of     the     relevant interpretive

aids and the law's purpose and legislative history.                     For that

reason, we conclude that, under Maine law, we must construe the


                                     - 7 -
exemption in the narrow manner that the drivers favor, as doing

so furthers the overtime law's remedial purposes.                             See Dir. of

Bureau of Labor Standards v. Cormier, 527 A.2d 1297 (Me. 1987).

Before explaining          our     reasons for       reaching        this     conclusion,

though,    we     first    need    to work     our    way    through        the    parties'

arguments as to why, despite the absent comma, Exemption F is

clearer than it looks.

                                          A.

            First, the text.            See Harrington v. State, 96 A.3d
696,    697–98     (Me.    2014)    ("Only     if    the     statute    is     reasonably

susceptible to different interpretations will we look beyond the

statutory language . . . .").                  In considering it, we do not

simply look at the particular word "distribution" in isolation

from the exemption as a whole.               We instead must take account of

certain    linguistic       conventions      --      canons,    as     they       are   often

called -- that can help us make sense of a word in the context

in which it appears.             Oakhurst argues that, when we account for

these canons here, it is clear that the exemption identifies

"distribution" as a stand-alone, exempt activity rather than as

an     activity     that    merely     modifies        the     stand-alone,             exempt

activity of "packing."

            Oakhurst relies for its reading in significant part on

the rule against surplusage, which instructs that we must give

independent meaning to each word in a statute and treat none as


                                        - 8 -
unnecessary.       See Stromberg-Carlson Corp. v. State Tax Assessor,

765 A.2d 566, 569 (Me. 2001) ("When construing the language of a

statute . . . [w]ords must be given meaning and not treated as

meaningless and superfluous.").                   To make this case, Oakhurst

explains that "shipment" and "distribution" are synonyms.                            For

that reason, Oakhurst contends, "distribution" cannot describe a

type   of    "packing,"      as    the     word     "distribution"         would     then

redundantly perform the role that "shipment" -- as its synonym -

- already performs, which is to describe the type of "packing"

that is exempt.        See Thompson, 2002 WL 31045303 at *2 ("[I]t is

not at all clear how packing for shipment would be different

from   packing       for    distribution.").            By     contrast,      Oakhurst

explains,     under        its    reading,        the   words       "shipment"       and

"distribution" are not redundant.                  The first word, "shipment,"

describes the exempt activity of "packing," while the second,

"distribution," describes an exempt activity in its own right.

             Oakhurst also relies on another established linguistic

convention in pressing its case -- the convention of using a

conjunction to mark off the last item on a list.                               See The

Chicago     Manual    of   Style    §    6.123     (16th     ed.   2010)    (providing

examples    of   lists     with    such    conjunctions).           Oakhurst       notes,

rightly, that there is no conjunction before "packing," but that

there is one after "shipment" and thus before "distribution."

Oakhurst    also     observes     that    Maine     overtime       law   contains    two


                                          - 9 -
other lists in addition to the one at issue here and that each

places a conjunction before the last item.                 See 26 M.R.S.A. §

664(3) ("The regular hourly rate includes all earnings, bonuses,

commissions and other compensation . . ." (emphasis added)); id.

at   §   664(3)(A)    (exempting     from     overtime      law   "automobile

mechanics, automobile parts clerks, automobile service writers

and automobile salespersons as defined in section 663" (emphasis

added)).

           Oakhurst acknowledges that its reading would be beyond

dispute if a comma preceded the word "distribution" and that no

comma is there.      But, Oakhurst contends, that comma is missing

for good reason.     Oakhurst points out that the Maine Legislative

Drafting Manual expressly instructs that: "when drafting Maine

law or rules, don't use a comma between the penultimate and the

last item of a series."       Maine Legislative Drafting Manual 113

(Legislative      Council,     Maine        State    Legislature          2009),

http://maine.gov/legis/ros/manual/Draftman2009.pdf                    ("Drafting

Manual"); see also Jacob v. Kippax, 10 A.3d 1159, 1166 (Me.

2011) (invoking the Drafting Manual to help resolve a statutory

ambiguity).    In fact, Oakhurst notes, Maine statutes invariably

omit the serial comma from lists.           And this practice reflects a

drafting convention that is at least as old as the Maine wage

and hour law, even if the drafting manual itself is of more

recent   vintage.    See,    e.g.,   Me.    Stat.   tit.    26,   §    663(3)(G)


                                   - 10 -
(1965) ("processing, canning or packing"); Me. Stat. tit. 26, §

665(1) (1965) ("hours, total earnings and itemized deductions").

                                            B.

              If no more could be gleaned from the text, we might be

inclined      to    read    Exemption      F    as    Oakhurst         does.         But,    the

delivery drivers point out, there is more to consider.                                       And

while    these      other    features      of    the      text    do    not     compel       the

drivers' reading, they do make the exemption's scope unclear, at

least as a matter of text alone.

              The drivers contend, first, that the inclusion of both

"shipment" and "distribution" to describe "packing" results in

no redundancy.         Those activities, the drivers argue, are each

distinct.           They     contend      that       "shipment"         refers        to     the

outsourcing of the delivery of goods to a third-party carrier

for transportation, while "distribution" refers to a seller's

in-house transportation of products directly to recipients.                                  And

the    drivers      note    that   this     distinction          is,    in     one    form    or

another, adhered to in dictionary definitions.                            See New Oxford

English American Dictionary 497, 1573-74 (2001); Webster's Third

New International Dictionary 666, 2096 (2002).

              Consistent with the drivers' contention, Exemption F

does    use   two    different      words      ("shipment"        and    "distribution")

when    it    is    hard     to    see    why,       on   Oakhurst's         reading,        the

legislature did not simply use just one of them twice.                                     After


                                          - 11 -
all, if "distribution" and "shipment" really do mean the same

thing, as Oakhurst contends, then it is odd that the legislature

chose to use one of them ("shipment") to describe the activity

for which "packing" is done but the other ("distribution") to

describe the activity itself.

          The    drivers'     argument     that    the    legislature   did   not

view the words to be interchangeable draws additional support

from another Maine statute.            That statute clearly lists both

"distribution" and "shipment" as if each represents a separate

activity in its own right.        See 10 M.R.S.A. § 1476 (referring to

"manufacture, distribution or shipment").                And because Maine law

elsewhere treats "shipment" and "distribution" as if they are

separate activities in a list, we do not see why we must assume

that the Maine legislature did not treat them that way here as

well.    After   all,   the    use    of   these    two    words   to   describe

"packing" need not be understood to be wasteful.                    Such usage

could simply reflect the legislature's intention to make clear

that "packing" is exempt whether done for "shipment" or for

"distribution" and not simply when done for just one of those

activities.3


     3 We also note that there         is some reason to think that the
distinction between "shipment"         and "distribution" is not merely
one that only a lawyer could            love.   Oakhurst's own internal
organization chart seems to            treat the two as if they are
separate activities.



                                     - 12 -
             Next, the drivers point to the exemption's grammar.

The drivers note that each of the terms in Exemption F that

indisputably names an exempt activity -- "canning, processing,

preserving," and so forth on through "packing" -- is a gerund.

By, contrast, "distribution" is not.                    And neither is "shipment."

In fact, those are the only non-gerund nouns in the exemption,

other than the ones that name various foods.

             Thus, the drivers argue, in accord with what is known

as   the    parallel       usage    convention,             that       "distribution"        and

"shipment" must be playing the same grammatical role -- and one

distinct from the role that the gerunds play.                             See The Chicago

Manual of Style § 5.212 (16th ed. 2010) ("Every element of a

parallel series must be a functional match of the others (word,

phrase,     clause,        sentence)      and     serve          the    same        grammatical

function     in     the      sentence       (e.g.,          noun,       verb,       adjective,

adverb).").        In accord with that convention, the drivers read

"shipment"        and    "distribution"         each        to     be    objects       of    the

preposition        "for"     that    describes          the        exempt       activity      of

"packing."         And     the    drivers       read    the        gerunds      each    to    be

referring     to        stand-alone,      exempt        activities             --    "canning,

preserving . . . ."

             By     contrast,       in      violation             of     the        convention,

Oakhurst's        reading        treats     one        of        the     two        non-gerunds

("distribution") as if it is performing a distinct grammatical


                                          - 13 -
function from the other ("shipment"), as the latter functions as

an object of a preposition while the former does not.                        And

Oakhurst's     reading    also      contravenes       the    parallel      usage

convention    in   another   way:      it   treats    a   non-gerund     (again,

"distribution") as if it is performing a role in the list --

naming   an   exempt   activity   in    its   own    right   --   that   gerunds

otherwise exclusively perform.4


     4 We note that the other Maine statutory list that uses
these same two words -- "distribution" and "shipment" -- does
assign each of them the same grammatical function.       See 10
M.R.S.A.    § 1476(2)(A)(3)    (referring   to    "manufacture,
distribution or shipment"). And when the Maine legislature has
elsewhere listed the activity of "distribution" alongside other
activities that appear in the gerund form, it has used the
gerund "distributing."   See, e.g., 9 M.R.S.A. § 5003(5) ("for
purposes of    raising and distributing money"); 10 M.R.S.A. §
9021(1) ("business of manufacturing, brokering, distributing,
selling, installing or servicing manufactured housing"); 32
M.R.S.A. § 13702-A(24) ("dispensing, delivering or distributing
prescription drugs").
     Oakhurst did point out at oral argument that there are
provisions of Maine labor law in which a single noun is included
at the end of a list predominately comprised of gerunds.     But
none of the provisions that Oakhurst points to have the unique
structure that Exemption F would have under Oakhurst's reading,
in which a contested term is grammatically parallel with some
list items but not others, and yet is used, as Oakhurst
contends, to serve a different grammatical function than the
term to which it is parallel. Instead, Oakhurst's examples are
of more garden-variety lists.        See, e.g., 26 M.R.S.A §
1043(1)(A)(1) (referencing "the raising, shearing, feeding,
caring for, training and management of" various animals); id. at
§ 1043(1)(A)(4) (referencing "hatching or processing of poultry,
transportation of poultry; grading of eggs or packing of eggs,
transportation of eggs; the processing of any meat product or
the transportation of any meat product").         Moreover, the
provisions that Oakhurst cites are not ambiguous as to whether
the non-gerund terms are in fact stand-alone list items.     The



                                    - 14 -
             Finally,      the     delivery       drivers    circle      back     to    that

missing   comma.           They    acknowledge       that    the       drafting    manual

advises drafters not to use serial commas to set off the final

item in a list -- despite the clarity that the inclusion of

serial commas would often seem to bring.                     But the drivers point

out that the drafting manual is not dogmatic on that point.                             The

manual also contains a proviso -- "Be careful if an item in the

series is modified" -- and then sets out several examples of how

lists with modified or otherwise complex terms should be written

to   avoid    the     ambiguity      that     a    missing    serial       comma       would

otherwise create.          See Drafting Manual at 114.

             Thus, the drafting manual's seeming -- and, from a

judge's      point    of    view,     entirely       welcome       --    distaste        for

ambiguous     lists    does       suggest     a    reason    to    doubt     Oakhurst's

insistence     that     the       missing   comma     casts       no    doubt     on     its

preferred reading.            For, as the drivers explain, the drafting

manual cannot be read to instruct that the comma should have

been omitted here if "distribution" was intended to be the last

item in the list.           In that event, the serial comma's omission

would give rise to just the sort of ambiguity that the manual



provisions Oakhurst references are unambiguous, so the principle
of parallel construction -- an aid to resolving statutory
ambiguities -- would never come into play with respect to those
provisions.



                                        - 15 -
warns drafters not to create.5

          Still, the drivers' textual points do not account for

what seems to us to be Oakhurst's strongest textual rejoinder:

no conjunction precedes "packing."    Rather, the only conjunction

in the exemption -- "or" -- appears before "distribution."     And

so, on the drivers' reading, the list is strangely stingy when

it comes to conjunctions, as it fails to use one to mark off the

     5 For related reasons, the consistent omission of serial
commas in the various other statutory lists that Oakhurst points
to is not all that probative.    None of Oakhurst's examples are
of lists in which the missing comma creates an ambiguity as to
what the final list item is. Thus, the omission of the serial
comma in those lists does not show the legislature would have
omitted the comma in this list, as the omission of the comma
from this list does create an ambiguity.
      Before leaving our discussion of serial commas, we would be
remiss not to note the clarifying virtues of serial commas that
other jurisdictions recognize. In fact, guidance on legislative
drafting in most other states and in the Congress appears to
differ from Maine's when it comes to serial commas. Some state
legislative drafting manuals expressly warn that the absence of
serial commas can create ambiguity concerning the last item in a
list.    One analysis notes that only seven states -- including
Maine -- either do not require or expressly prohibit the use of
the serial comma.       See Amy Langenfeld, Capitol Drafting:
Legislative Drafting Manuals in the Law School Classroom, 22
Perspectives: Teaching Legal Res. & Writing 141, 143-144 (2014);
see also Grace E. Hart, Note, State Legislative Drafting Manuals
and Statutory Interpretation, 126 Yale L.J. 438 (2016).     Also,
drafting conventions of both chambers of the federal Congress
warn against omitting the serial comma for the same reason. See
U.S. House of Representatives Office of the Legislative Counsel,
House Legislative Counsel's Manual on Drafting Style, No. HLC
104-1, § 351 at 58 (1995) (requiring a serial comma to
"prevent[] any misreading that the last item is part of the
preceding one"); U.S. Senate Office of the Legislative Counsel,
Legislative Drafting Manual § 321(c) at 79 (1997) (same language
as House Manual).



                             - 16 -
last listed activity.

               To address this anomaly, the drivers cite to Antonin

Scalia & Bryan Garner, Reading Law: The Interpretation of Legal

Texts (2012), in which the authors observe that "[s]ometimes

drafters       will      omit    conjunctions       altogether     between    the

enumerated       items     [in    a     list],"     in   a     technique   called

"asyndeton," id. at 119.              But those same authors point out that

most       legislative    drafters     avoid     asyndeton.      Id.   And,   the

delivery drivers do not provide any examples of Maine statutes

that use this unusual grammatical device.                     Thus, the drivers'

reading of the text is hardly fully satisfying.6

                                         IV.

               The text has, to be candid, not gotten us very far.

       6The drivers do also contend that their reading draws
support from the noscitur a sociis canon, which "dictates that
words grouped in a list should be given related meaning." Dole
v. United Steelworkers of Am., 494 U.S. 26, 36 (1990) (citation
omitted). In particular, the drivers contend that distribution
is a different sort of activity than the others, nearly all of
which entail transforming perishable products to less perishable
forms -- "canning," "processing," "preserving," "freezing,"
"drying," and "storing."   However, the list of activities also
includes "marketing," which Oakhurst argues undercuts the
drivers' noscitur a sociis argument.     And even if "marketing"
does not mean promoting goods or services, as in the case of
advertising, and means only "to deal in a market," see Webster's
Third New International Dictionary of the English Language 1383
(2002);   see  also   id.   (providing  additional  definitions,
including "to go to market to buy or sell" and "to expose for
sale in a market"), it is a word that would have at least some
potential commonalities with the disputed word, "distribution."
For that reason, this canon adds little insight beyond that
offered by the parallel usage convention.



                                        - 17 -
We   are    reluctant     to     conclude    from       the    text    alone    that      the

legislature clearly chose to deploy the nonstandard grammatical

device of asyndeton.             But we are also reluctant to overlook the

seemingly anomalous violation of the parallel usage canon that

Oakhurst's reading of the text produces.                       And so -- there being

no comma in place to break the tie -- the text turns out to be

no clearer on close inspection than it first appeared.                                   As a

result, we turn to the parties' arguments about the exemption's

purpose and the legislative history.                    See Berube v. Rust Eng'g,

668 A.2d 875, 877 (Me. 1995) ("Our                       purpose in construing a

statute is to give effect to the legislative intent as indicated

by the statute's plain language, and we examine other indicia of

legislative intent, such as its legislative history, only when

the plain language is ambiguous.").

                                            A.

              Oakhurst       contends    that     the    evident       purpose      of    the

exemption strongly favors its reading.                        The whole point of the

exemption,        Oakhurst     asserts    (albeit       without       reference     to    any

directly supportive text or legislative history), is to protect

against the distorting effects that the overtime law otherwise

might      have    on   employer    decisions       about       how    best    to   ensure

perishable        foods   will    not    spoil.         See    O'Connor    v.     Oakhurst

Dairy, No. 2:14-CV-192-NT, 2016 WL 1179252, at *5 (D. Me. Jan.

26, 2016) (Magistrate Judge's conclusion that "the purpose of


                                         - 18 -
the   exemption    for    employees       engaged       in    the     production      and

distribution of perishable foods can only be to achieve the most

efficient possible production and delivery given the nature of

the product").     And, Oakhurst argues, the risk of spoilage posed

by the distribution of perishable food is no less serious than

is the risk of spoilage posed by the other activities regarding

the handling of such foods to which the exemption clearly does

apply.

            Oakhurst     then    goes     on     to     argue       that   legislative

history    supports     this   supposition       about       what    the   legislature

must have intended in crafting the exemption.                        Oakhurst points

out that the overtime law, which was enacted in 1965, piggybacks

on the definition of "employee" set forth in the wage and hour

law, which had been enacted four years earlier.                        Oakhurst then

notes that this pre-existing definition of "employee" contained

a carve-out that excluded workers involved in the handling of

"aquatic forms of animal and vegetable life" but that in all

other respects looks a lot like what became Exemption F.                               In

particular,    that     carve-out    applied      to    workers       "employ[ed]     in

loading,    unloading     or    packing      .    .     .    for    shipment     or    in

propagating,      processing        (other       than        canning),        marketing,

freezing,     curing,    storing     or   distributing"             various    "aquatic

forms of animal and vegetable life."                        P.L. 1961, ch. 277, §

3(F).


                                     - 19 -
              Oakhurst     thus       argues       that    Exemption         F    clearly     was

intended      to    expand      upon    the        existing       carve-out        by    adding

activities         (such   as     "canning")         and        goods    (namely,        meats,

vegetables, and "perishable foods" more generally).                                  And, for

that reason, Oakhurst contends that it makes no sense to read

Exemption F, as the delivers drivers do, to have deleted an

activity -- "distributing" -- that the carve-out had included.

                                              B.

              We are not so sure.              Any analysis of Exemption F that

depends upon an assertion about its clear purpose is necessarily

somewhat speculative.             Nothing in the overtime law's text or

legislative history purports to define a clear purpose for the

exemption.

              Moreover,       even     if    we    were     to       share   in    Oakhurst's

speculation that the legislature included the exemption solely

to protect against the possible spoilage of perishable foods

rather than for some distinct reason related, perhaps, to the

particular dynamics of certain labor markets, we still could not

say that it would be arbitrary for the legislature to exempt

"packing" but not "distributing" perishable goods.                                 The reason

to include "packing" in the exemption is easy enough to conjure.

If   perishable       goods     are    not   packed        in    a    timely      fashion,    it

stands   to    reason      that      they    may    well    spoil.           Thus,      one   can

imagine the reason to ensure that the overtime law creates no


                                            - 20 -
incentives for employers to delay the packing of such goods.

The same logic, however, does not so easily apply to explain the

need to exempt the activity of distributing those same goods.

Drivers delivering perishable food must often inevitably spend

long periods of time on the road to get the goods to their

destination.         It   is    thus    not   at      all    clear       that   a   legal

requirement for employers to pay overtime would affect whether

drivers would get the goods to their destination before they

spoiled.      No    matter     what    delivery    drivers        are    paid    for    the

journey, the trip cannot be made to be shorter than it is.

             Of course, this speculation about the effect that a

legal   requirement       to    pay    overtime       may    or    may    not    have    on

increasing the risk of food spoilage is just that.                              But such

speculation does make us cautious about relying on what is only

a presumed legislative purpose to generate a firm conclusion

about what the legislature must have intended in drafting the

exemption.

             Moreover, insofar as the legislative history does shed

light on that purpose, it hardly supports Oakhurst's account in

any clear way.       Significantly, Exemption F does not simply copy

the   language     from   the    carve-out       in    the    1961       definition      of

"employee" that bears on whether "distribution" is an exempt

activity.          Instead,     the     legislature         made     some       seemingly

significant changes to the language of that carve-out -- changes


                                        - 21 -
that Oakhurst overlooks.

             The    relevant      language      in     the   1961    definition      of

"employee"    reads:      "employment      in    the    . . .     packing     of    such

products for shipment" and "in . . . distributing" the products.

By using two prepositions, "for" and "in," the text of that

carve-out clearly separated the activities of packing products

for    shipment     and   of   distributing          those   products,       with    the

consequence that each activity was plainly excluded from the

definition of "employee."             Exemption F, however, deletes the

second preposition, "in," and thereby strips the new language of

the clarity of the old with respect to whether the activity of

"distribution" is a stand-alone exempt activity or not.                             And

Exemption F also changes the word "distributing" to the word

"distribution," and thereby makes the activity of "distribution"

parallel in usage to "shipment," which, of course, modifies the

exempt activity of packing and does not name an exempt activity

on its own.

             If Oakhurst's understanding of the legislative history

were   right,      then   there    would     have     been   no     reason    for    the

legislature to have made these revisions.                         After all, these

revisions change the old language in ways that only serve to sow

doubt as to whether the activity of "distributing" that plainly

had been excluded from the definition of "employee" was intended

to name a standalone, exempt activity in Exemption F.


                                      - 22 -
                  Moreover, the legislature actually revised the 1961

definition of "employee" just months after enacting the overtime

law       and     thus   Exemption     F.     And     the    legislature       made   that

revision in a manner that runs contrary to Oakhurst's account.

For       while    the   1961   version      of   the   definition        of   "employee"

excluded workers engaged in "packing . . . for shipment" and "in

.     .    .    distributing"        "aquatic     animal      and    vegetable        life"

products, see Me. Laws 1961, c. 277, § 3(F), the revised version

removed the reference to "distributing" altogether, see Me. Laws

1965, c. 410, § 663(3)(G).              The result was thus to draw the very

distinction between those workers who were engaged in packing

products and those workers who were engaged in distributing them

that Oakhurst contends we should presume the legislature could

not possibly have intended to make in crafting Exemption F.

                  Of course, Exemption F, unlike this revised version of

the carve-out from the definition of "employee," refers not just

to "packing," or even just to "packing for shipment."                          It refers

to "packing for shipment or distribution."                         But if Exemption F

is indeed modeled on the 1961 definition of "employee" -- as

Oakhurst contends -- then we would expect Exemption F at least

to use the gerund form of the word "distribution" in referring

to that activity.           That is the form that the legislature used in

the exemption from the earlier definition of "employee" and that

the       legislature     has   used    to    refer     to   all    the   other    exempt


                                            - 23 -
activities in Exemption F.

                                      C.

            To be clear, none of this evidence is decisive either

way.   It does highlight, however, the hazards of simply assuming

-- on the basis of no more than supposition about what would

make sense -- that the legislature could not have intended to

craft Exemption F as the drivers contend that the legislature

crafted it.      Thus, we do not find either the purpose or the

legislative history fully clarifying.              And so we are back to

where we began.

                                      V.

            We   are   not,    however,     without   a   means    of     moving

forward.    The default rule of construction under Maine law for

ambiguous provisions in the state's wage and hour laws is that

they "should be liberally construed to further the beneficent

purposes for which they are enacted."              Dir. of Bureau of Labor

Standards   v.   Cormier,     527 A.2d 1297,   1300   (Me.   1987).     The

opening of the subchapter of Maine law containing the overtime

statute and exemption at issue here declares a clear legislative

purpose: "It is the declared public policy of the State of Maine

that workers employed in any occupation should receive wages

sufficient to provide adequate maintenance and to protect their

health, and to be fairly commensurate with the value of the

services rendered."      26 M.R.S.A. § 661.           Thus, in accord with


                                    - 24 -
Cormier, we must interpret the ambiguity in Exemption F in light

of the remedial purpose of Maine's overtime statute.                                And, when

we   do,    the     ambiguity          clearly    favors       the     drivers'      narrower

reading of the exemption.

             Oakhurst        counters            that     this       default        rule    of

construction does not apply when the question concerns whether a

wage and hour law means to create an exemption at all.                                Rather,

Oakhurst argues, the rule applies only when the issue concerns

the scope of an exemption that does exist.                        See, e.g., Marsuq v.

Cadete Enters., 807 F.3d 431, 438 (1st Cir. 2015) ("The burden

is   on    the    employer        to    prove     an    exemption       from    the    FLSA's

requirements, and the remedial nature of the statute requires

that      [its]    exemptions           be     narrowly        construed       against     the

employers        seeking    to    assert       them."     (alteration         in    original)

(citation omitted)); Connelly v. Franklin Mem. Hosp., 1993 Me.

Super.     LEXIS    243,     *3       (Me.   Super.      Ct.    Oct.    1,    1993)    ("[An]

exemption from overtime pay requirements is construed narrowly,

with employers claiming exemption having the burden of proof

that      employees        fit     plainly        and     unmistakably         within      the

exemption.").         Thus, Oakhurst contends that the rule has no

application         here,        as      the     dispute        centers        on     whether

"distribution"         is        exempted,         and     not         what     constitutes

"distribution."

             But we see no basis for so confining the application


                                             - 25 -
of this maxim of Maine law.                   Cormier did not by terms set forth

that limit on the potential application of the rule that it

announced.        And, in fact, Cormier itself applied the maxim to

resolve   an    ambiguity          that       did    not     concern    the     scope       of   an

exemption    at       all.        Cormier      instead        applied    it     to    determine

whether, for purposes of Maine overtime law, the word "employer"

should be construed to treat closely related entities operating

under common ownership as a single "employer" under 26 M.R.S.A.

§ 664(3). 527 A.2d at 1298.

             Oakhurst         also       argues       that     this     default        rule       of

construction applies only when courts apply law to facts and so

does   not      apply        to    purely           legal     question        about       whether

"distribution"         describes        an     exempt       activity    or    is     an     exempt

activity that is at issue here.                      But, in construing "employer,"

Cormier was not simply making -- as Oakhurst would have it -- a

factual     judgment         as    to     "whether          economic    reality        and       the

totality of the factual circumstances supports a finding that

multiple companies could be treated as one employer."                                     Rather,

Cormier first resolved a purely legal dispute over the meaning

of "employer," and it did so with reference to this rule of

construction.

             Specifically,              the    defendants        in      that        case     were

challenging       a     ruling       that      various        corporate        entities          and

partnership controlled by a single family -- collectively known


                                              - 26 -
as Funtown USA -- constituted a single "employer." 527 A.2d at

1297-99.       That       designation     mattered     because        it   meant    that

overtime would have to be paid to any employee who worked forty

hours a week for Funtown USA as a whole, even if the employee

did   not   work     that    many   hours    for    any    one   of    Funtown     USA's

various entities.            The defendants contended "that the 'joint

employer' concept is foreign to Maine law, and is not set forth

or described in any state statute" and thus that "once it is

established        that   the    entities    are    legally      distinct     and    not

shams, the inquiry should end." 527 A.2d at 1299.

             The Superior Court in Cormier ruled, however, that the

term "employer" in the overtime law did encompass the joint-

employer concept.           Id. And the Maine Law Court agreed, holding

that the Superior Court's "balancing of the several factors that

resulted in its ultimate conclusion was a logical, coherent and

legally sufficient mode of analysis."                Id. at 1300.           And it was

in the course of embracing that legal conclusion regarding the

proper resolution of the ambiguous term "employer" that Cormier

deployed     the     canon:      "Remedial      statutes    should     be    liberally

construed to further the beneficent purposes for which they are

enacted."     Id.

             To be sure, once Cormier answered the legal question

about the meaning of "employer" under § 664(3), Cormier did go

on    to   apply    law     to   fact.     In    particular,     Cormier      analyzed


                                         - 27 -
whether the particular legal entities at issue in the case were

in   fact    properly      characterized           as     constituting           a       "joint

employer" given their ties to one another.                    Id. at 1301–02.              But

there is no indication that, in concluding that the various

entities    that     comprised       "Funtown      USA"    were     in    fact       a   joint

employer, id. at 1297-98, Cormier held that that the rule of

liberal construction may be deployed only to resolve questions

pertaining to the application of law to fact.

             Because Cormier does not state the rule of liberal

construction as if it is one that may be used to resolve only

some ambiguities in Maine's wage and hour laws, and because

Cormier     itself    applies      the     rule    to     resolve    a    purely         legal

question, we see no basis for concluding that we are free to

ignore this rule of construction in resolving the ambiguity that

we confront.       Thus, notwithstanding the opacity of the text and

legislative     history,      we     do    not     believe    certification              of   a

question regarding the proper resolution of the ambiguity in

Exemption F would be the appropriate course.                             See Maurice v.

State Farm Mut. Auto. Ins. Co., 235 F.3d 7, 10 (1st Cir. 2000)

("Our practice . . . has been to refrain from certification of

state-law    issues    when     we    can    discern       without       difficulty        the

course that the state's highest court likely would follow.").

Rather, in accord with Cormier, we adopt the delivery drivers'

reading of the ambiguous phrase in Exemption F, as that reading


                                          - 28 -
furthers the broad remedial purpose of the overtime law, which

is to provide overtime pay protection to employees.

          Given   that   the    delivery     drivers     contend    that    they

engage   in   neither    packing    for     shipment     nor      packing    for

distribution,   the   District     Court    erred   in   granting       Oakhurst

summary judgment as to the meaning of Exemption F.                       If the

drivers engage only in distribution and not in any of the stand-

alone activities that Exemption F covers -- a contention about

which the Magistrate Judge recognized possible ambiguity -- the

drivers fall outside of Exemption F's scope and thus within the

protection of the Maine overtime law.

                                    VI.

          Accordingly,    the    District     Court’s     grant    of    partial

summary judgment to Oakhurst is reversed.




                                   - 29 -